Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 27, 2005








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 27, 2005.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00022-CV
____________
 
IN RE FRIENDLY FORD OF CROSBY,
L.P., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 10, 2005, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52. 
Relator has not established that it is
entitled to mandamus relief. 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed January 27, 2005.
Panel consists of
Justices Yates, Edelman, and Guzman.